Case: 14-3054   Document: 9     Page: 1   Filed: 03/27/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

                SIDNEY NELSON, JR.,
                     Petitioner,

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.
             ______________________

                      2014-3054
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0845-13-0347-I-1.
                ______________________

                    ON MOTION
                ______________________

  Before PROST, O’MALLEY, and TARANTO, Circuit Judges.
PER CURIAM.
                       ORDER
    The Office of Personnel Management moves to waive
the requirements of Federal Circuit Rule 27(f) and to
dismiss this appeal for lack of jurisdiction. Sidney Nel-
son, Jr. did not respond.
Case: 14-3054      Document: 9    Page: 2     Filed: 03/27/2014



2                                 NELSON    v. OPM



     This court’s review of Merit Systems Protection Board
(“MSPB”) decisions is limited to final orders or final
decisions. See Weed v. Soc. Sec. Admin., 571 F.3d 1359,
1361-63 (Fed. Cir. 2009); see also 28 U.S.C. § 1295(a)(9).
Here, Mr. Nelson filed a timely petition for review with
the MSPB, which remains pending and which rendered
the initial decision non-final for purposes of our review. 5
C.F.R. § 1201.113(a) (“The initial decision will not become
the Board’s final decision if within the time limit for filing
. . . any party files a petition for review . . .”). Because
there is no final order or final decision of the MSPB, this
court currently lacks jurisdiction over this case.
     That conclusion is not altered by the fact that Mr.
Nelson filed a petition for review at this court before filing
his petition at the MSPB. The usual rule that the filing of
a timely request for reconsideration tolls finality, see
Stone v. Immigration & Naturalization Serv., 514 U.S.
386, 392-93 (1995), applies even where, as here, the
request is made subsequent to the filing of the petition for
judicial review. See Wade v. Fed. Commc’ns Comm’n, 986
F.2d 1433, 1434 (D.C. Cir. 1993) (holding that the appel-
lant’s “request for agency reconsideration rendered the
underlying action nonfinal, regardless of the order of
filing”).
    This order does not prevent Mr. Nelson from seeking
this court’s review by filing a timely petition for review
after the MSPB enters a final decision.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The motion is granted. The petition is dismissed.
    (2) Each side shall bear its own costs.
Case: 14-3054      Document: 9   Page: 3   Filed: 03/27/2014



 NELSON   v. OPM                                            3



                                   FOR THE COURT

                                    /s/ Daniel E. O’Toole
                                    Daniel E. O’Toole
                                    Clerk of Court



ISSUED AS A MANDATE: March 27, 2014

s30